Exhibit 10.10 HOMEFEDERAL BANK SECOND AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT FOR S. ELAINE POLLERT THIS SECOND AMENDED & RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT (the “Agreement”) is adopted this 27th day of July, 2007, by and between HOMEFEDERAL BANK f/k/a HOME FEDERAL SAVINGS BANK, a State chartered bank located in Columbus, Indiana (the “Bank”) and S. Elaine Pollert (the “Executive”). The Bank and the Executive executed an Executive Supplemental Retirement Income Agreement on June 23, 1992, and amended it several times (the “First Agreement”).The parties amended and restated the First Agreement on April 1, 2001 (the “Second Agreement”).The parties then entered into an additional Supplemental Executive Retirement Agreement on effective July 1, 2005 (the “Third Agreement”).The First, Second and Third Agreements are referred to collectively herein as the “Prior Agreements.” The parties intend this Amended and Restated Agreement to be a material modification and combination of the Prior Agreements such that all amounts earned and vested prior to December 31, 2004 shall be subject to the provisions of Section 409A of the Code and the regulations promulgated thereunder. The purpose of this Agreement is to provide specified benefits to the Executive, a member of a select group of management or highly compensated employees who contribute materially to the continued growth, development, and future business success of the Bank.This Agreement shall be unfunded for tax purposes and for purposes of Title I of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended from time to time. Article 1 Definitions Whenever used in this Agreement, the following words and phrases shall have the meanings specified: 1.1 “Beneficiary” means each designated person, or the estate of the deceased Executive, entitled to benefits, if any, upon the death of the Executive determined pursuant to Article 4. 1.2 “Beneficiary Designation Form” means the form established from time to time by the Plan Administrator that the Executive completes, signs, and returns to the Plan Administrator to designate one or more Beneficiaries. 1.3 “Board” means the Board of Directors of the Bank as from time to time constituted. 1 1.4 “Code” means the Internal Revenue Code of 1986, as amended. 1.5 “Corporation” means Home Federal Bancorp, an Indiana corporation, and the sole shareholder of the Bank. 1.6 “Disability” means Executive: (i) is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months; or (ii) is, by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months, receiving income replacement benefits for a period of not less than three (3) months under an accident and health plan covering employees of the Bank.Medical determination of Disability may be made by either the Social Security Administration or by the provider of an accident or health plan covering employees of the Bank.Upon the request of the Plan Administrator, the Executive must submit proof to the Plan Administrator of the Social Security Administration’s or the provider’s determination. 1.7 “Effective Date” means January 1, 2005. 1.8 “Normal Retirement Age” means the Executive attaining age fifty (50). 1.9 “Normal Retirement Date” means the later of Normal Retirement Age or Separation from Service. 1.9 “Plan Administrator” means the plan administrator described in Article 6. 1.10 “Plan Year” means each twelve-month period commencing on July 1 and ending on June 30 of each year.The initial Plan Year shall commence on the Effective Date of this Agreement and end on the following June 30, 2006. 1.11 “Separation from Service” means the termination of the Executive’s employment with the Bank for reasons other than death.Whether a Separation from Service takes place is determined based on the facts and circumstances surrounding the termination of the Executive’s employment.A termination of employment will be considered to have occurred if it is reasonably anticipated that: (a) the Executive will not perform any services for the Bank after Termination of Employment, or (b) the Executive will continue to provide services to the Bank at an annual rate that is less than fifty percent (50%) of the bona fide services rendered during the immediately preceding twelve (12) months of employment. 1.12 “Specified Employee” means a key employee (as defined in Section 416(i) of the Code without regard to paragraph 5 thereof) of the Bank if any stock of the Bank or any entity 2 required to be aggregated with the Bank under Section 414(b) or 414(c) of the Code is publicly traded on an established securities market or otherwise. 1.13 “Termination for Cause” means Separation from Service for: (a) Personal dishonesty; or (b) Incompetence; or (c) Willful misconduct; or (d) Breach of fiduciary duty involving personal profit; or (e) Intentional failure to perform stated duties; or (f) Willful violation of any law, rule or regulation (other than traffic violations or similar offenses) or final cease-and-desist order. Article 2 Distributions During Lifetime 2.1 Retirement Benefit.Upon the Normal Retirement Date, the Bank shall distribute to the Executive the benefit described in this Section 2.1 in lieu of any other benefit under this Article. 2.1.1 Amount of Benefit.The annual benefit under this Section 2.1 is Fifty Thousand Dollars ($50,000). 2.1.2 Distribution of Benefit.The Bank shall distribute the annual benefit to the Executive in twelve (12) equal monthly installments commencing on the first day of the month following the Normal Retirement Date.The annual benefit shall be distributed to the Executive for fifteen (15) years. 2.2 Disability Benefit.If the Executive experiences a Disability which results in a Separation from Service prior to Normal Retirement Age, the Bank shall distribute to the Executive the benefit described in this Section 2.2 in lieu of any other benefit under this Article. 2.2.1 Amount of Benefit.The annual benefit under this Section 2.2 is Fifty Thousand Dollars ($50,000). 2.2.2 Distribution of Benefit.The Bank shall distribute the annual benefit to the Executive in twelve (12) equal monthly installments commencing within sixty (60) days following Separation from Service due to such Disability.The annual benefit shall be distributed to the Executive for fifteen (15) years. 2.3 Restriction on Timing of Distribution.
